DETAILED ACTION
This office action is responsive to communications filed on September 6, 2022.  Claims 1-3, 5-15 and 17-32 have been amended.  Claims 1-3, 5-15 and 17-32 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 8, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-10, 13, 17, 20-22, 25, 27, 28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2016/0088646) in view of Xu et al. (US 2018/0316404).

Regarding Claim 1, Sun teaches a method of wireless communication performed by a network entity, the method comprising:
transmitting, to a first user equipment (UE) of a plurality of UEs, a channel state report configuration indicating a set of one or more interference measurement resources, a list of potential groupings of the plurality of UEs (“The eNB 105-a may send a TS set 320 to each UE 115 including potential TSs to be used for the downlink transmissions. The TS set 320 for each UE 115 may include multiple TSs that correspond with potential groupings of the UE 115 with different sets (e.g., pairings, groupings, etc.) of other UEs 115 … For example, the eNB 105-a may determine a TS A that includes UE group 230-a for MU-MIMO and a TS B that includes UE group 230-b for MU-MIMO as illustrated in FIG. 2 … Each TS in the TS sets may include selected resources (e.g., sub-band, etc.), rank, precoding matrix, power split, and whether interference cancellation (IC) is assumed for calculation of SNR” – See [0068]; The base station transmits a plurality of TSs to UE 115-a (first UE).  Each TS indicates potential groupings of the plurality of UEs (e.g., TS A for UEs 115-a and 115-b, TS B for UEs 115-a and 115-c, and so on), such that the plurality of TSs together are a list of potential groupings.  Each TS also indicates resources used for determining CSI/interference), and
a respective precoding information associated with each UE of the plurality of UEs (“TS A may include transmission of a first data stream to UE 115-a on a first spatial layer using precoding matrix P1 and transmission of a second data stream to UE 115-b on a second spatial layer using precoding matrix P1. TS B may include transmission of a first data stream to UE 115-a on a first spatial layer using precoding matrix P2 and transmission of a second data stream to UE 115-c on a second spatial layer using precoding matrix P3” – See [0068]; TS A indicates precoding information for UEs 115-a and 115-b (e.g., precoding matrix P1 for UEs 115-a and 115-b).  TS B indicates precoding information for UEs 115-a and 115-c (e.g., P2 for UE 115-a and P3 for UE 115-c));
transmitting, to the plurality of UEs, one or more channel response reference signals (“Method 500 may include a first feedback thread 505 and a second feedback thread 510. In first feedback thread 505, the UE 115 may receive reference signals (e.g., CRS, CSI-RS, UE-RS, etc.) transmitted over a carrier from a serving eNB 105 at block 515” – See [0085]; “the UE 115 performs measurements on reference signals (e.g., cell-specific reference signals (CRS), CSI reference signals (CSI-RS)” – See [0050]; The base station transmits CSI-RS (one or more channel response references signals) to the UEs);
receiving, from the first UE, a channel state report including interference prediction information based on the one or more channel response reference signals, the set of one or more interference measurement resources and the respective precoding information (“At block 535, the UE 115 may determine partial or complete CSI feedback for the TSs of the TS sets” – See [0089]; “At block 540, the UE 115 may report partial or complete CSI for a subset of TSs of the TS sets. For example, the UE 115 may select one or more TSs from each TS set (e.g., TSs with the highest SNR, etc.) and report CSI for the selected TSs” – See [0090]; “At block 630, the eNB 105 may receive CSI for one or more TSs of the TS sets from the UEs 115 in the second feedback thread” – See [0099];  The base station receives a CSI report indicating TSs with the highest SNR (interference prediction information) that was determined by the UE from measuring the CSI-RS (channel response reference signals) using the resources/precoding information specified in each of the TSs configured by the base station); and
selecting a grouping for the plurality of UEs from the list of potential groupings based at least in part on the received channel state report (“At block 635, the eNB 105 may select TSs from the TS sets based on the CSI reports received in the second feedback thread for transmissions to UEs 115 served by the eNB 105” – See [0100]; The base station selects a TS (UE grouping) from the list of TSs/potential groupings based on the received CSI report).
Sun does not explicitly teach that the one or more channel response reference signals are transmitted using a common pilot prior to precoding.
However, Xu teaches that one or more channel response reference signals are transmitted using a common pilot prior to precoding (“The non-precoded CSI-RS provides a broad beam which covers an entire cell … Of course, when a distance between beams directed to different user equipments is too small, interferences between beams is greater, in which case the non-precoded CSI-RS is more suitable. Therefore, the beamformed CSI-RS is suitable in a case where user equipments are sparsely distributed, and the non-precoded CSI-RS is suitable in a case where user equipments are densely distributed” – See [0061]; The CSI-RS (one or more channel response reference signals) is transmitted without (i.e., prior to) precoding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun such that the one or more channel response reference signals are transmitted using a common pilot prior to precoding.  Motivation for doing so would be to transmit the one or more channel response reference signals in a manner that is best suited to a case in which the UEs are close to each other and densely distributed where the use of a precoded/beamformed pilot would otherwise cause unwanted interference (See Xu, [0061]).

Regarding Claim 5, Sun in view of Xu teaches the method of Claim 1.  Sun further teaches receiving, from the first UE, the channel state report including the interference prediction information indicating at least one of a rank indicator (RI), a precoding matrix indicator (PMI), or an expected channel quality indicator (CQI) associated with the first UE based on a first predicted interference associated with a first interference measurement resource of the set of one or more interference measurement resources and a corresponding first PMI (“CSI 330-a may include, for example, RI, PMI, and/or CQI for the selected TSs” – See [0069]; The channel state report includes a RI, PMI and CQI for the selected TSs/UE groupings).

Regarding Claim 7, Sun in view of Xu teaches the method of Claim 1.  Sun further teaches that the transmitting the channel state report configuration includes:
transmitting, to the first UE, a first precoding matrix indicator (PMI) associated with the first UE and the precoding information including a second PMI associated with a first interference measurement resource of the set of one or more interference measurement resources (“TS A may include transmission of a first data stream to UE 115-a on a first spatial layer using precoding matrix P1 and transmission of a second data stream to UE 115-b on a second spatial layer using precoding matrix P1. TS B may include transmission of a first data stream to UE 115-a on a first spatial layer using precoding matrix P2 and transmission of a second data stream to UE 115-c on a second spatial layer using precoding matrix P3” – See [0068]; TS B indicates precoding matrix P2 for UE 115-a (first PMI associated with the first UE) and precoding matrix P3 for UE 115-c (second PMI associated with a first interference measurement resource)).

Regarding Claim 8, Sun in view of Xu teaches the method of Claim 7.  Sun further teaches receiving, from the first UE, the channel state report including the interference prediction information including at least one of a rank indicator (RI) or an expected channel quality indicator (CQI) associated with the first UE based on a predicted interference associated with the first interference measurement resource and the second PMI (“UE 115-a may determine CSI for the TSs in TS set 320 at block 325 and may report CSI 330-a for one or more of the TSs of TS set 320. CSI 330-a may include, for example, RI, PMI, and/or CQI for the selected TSs” – See [0069]; The UE may feed back the channel state report for TS B in step 330, wherein the report includes a RI and CQI for the measurement resources in TS B).

Regarding Claim 9, Sun in view of Xu teaches the method of Claim 1.  Sun further teaches determining to group at least the first UE and a second UE of the plurality of UEs for multi-user-multiple-input multiple-output (MU-MIMO) scheduling based at least in part on the received channel state report, and the list of potential groupings of the plurality of UEs (“the eNB 105-a may determine a TS A that includes UE group 230-a for MU-MIMO and a TS B that includes UE group 230-b for MU-MIMO as illustrated in FIG. 2” – See [0068]; “At block 540, the UE 115 may report partial or complete CSI for a subset of TSs of the TS sets. For example, the UE 115 may select one or more TSs from each TS set (e.g., TSs with the highest SNR, etc.) and report CSI for the selected TSs” – See [0090]; “At block 635, the eNB 105 may select TSs from the TS sets based on the CSI reports received in the second feedback thread for transmissions to UEs 115 served by the eNB 105” – See [0100]; Based on the received CSI report, the BS determines a TS from the plurality of TSs (potential groupings of the plurality of UEs) to use for DL MU-MIMO transmissions to the first and second UEs (e.g., UEs 115-a/b for TS A and UEs 115-a/c for TS B)).

Regarding Claim 10, Sun in view of Xu teaches the method of Claim 9.  Sun further teaches determining the MU-MIMO scheduling including at least one of a first precoding matrix indicator (PMI) for the first UE, a first rank indicator (RI) for the first UE, a first modulation coding scheme (MCS) for the first UE, a second PMI for the second UE, a second RI for the second UE, or a second MCS for the second UE based on the received channel state report (“TS B may include transmission of a first data stream to UE 115-a on a first spatial layer using precoding matrix P2 and transmission of a second data stream to UE 115-c on a second spatial layer using precoding matrix P3” – See [0068]; “At block 635, the eNB 105 may select TSs from the TS sets based on the CSI reports received in the second feedback thread for transmissions to UEs 115 served by the eNB 105” – See [0100]; Based on the CSI report from the first UE, the base station may decide to use TS B, for example.  TS B includes precoding matrix P2 for UE 115-a (PMI for the first UE) and precoding matrix P3 for UE 115-c (PMI for a second UE)).

Claims 13, 25 and 28 are rejected based on reasoning similar to Claim 1.

Claim 17 is rejected based on reasoning similar to Claim 5.
Claim 20 is rejected based on reasoning similar to Claim 7.
Claim 21 is rejected based on reasoning similar to Claim 8.
Claim 22 is rejected based on reasoning similar to Claim 10.

Regarding Claim 27, Sun in view of Xu teaches the network entity of Claim 25.  Sun further teaches that the transceiver configured to transmit the channel state report configuration is further configured to:
transmit, to the first UE, the channel state report configuration indicating a precoding matrix indicator (PMI) for each resource of the set of one or more interference measurement resources (“The eNB 105-a may send a TS set 320 to each UE 115 including potential TSs to be used for the downlink transmissions. The TS set 320 for each UE 115 may include multiple TSs that correspond with potential groupings of the UE 115 with different sets (e.g., pairings, groupings, etc.) of other UEs 115 … For example, the eNB 105-a may determine a TS A that includes UE group 230-a for MU-MIMO and a TS B that includes UE group 230-b for MU-MIMO as illustrated in FIG. 2. TS A may include transmission of a first data stream to UE 115-a on a first spatial layer using precoding matrix P1 and transmission of a second data stream to UE 115-b on a second spatial layer using precoding matrix P1. TS B may include transmission of a first data stream to UE 115-a on a first spatial layer using precoding matrix P2 and transmission of a second data stream to UE 115-c on a second spatial layer using precoding matrix P3. Each TS in the TS sets may include selected resources (e.g., sub-band, etc.), rank, precoding matrix, power split, and whether interference cancellation (IC) is assumed for calculation of SNR” – See [0068]; “In some cases, the UE 115 may select the one or more TSs that provide the highest SNR” – See [0069]; The base station transmits the plurality of TSs (channel state report configuration) to UE 115-a (first UE).  Each TS includes a precoding matrix (PMI) and corresponding resources used for determining SNR/interference); and
the transceiver configured to receive the channel state report is further configured to:
receive, from the first UE, the channel state report including the interference prediction information indicating at least one of a rank indicator (RI), a precoding matrix indicator (PMI), or an expected channel quality indicator (CQI) associated with the first UE based on a first predicted interference associated with a first interference measurement resource of the set of one or more interference measurement resources and a corresponding first PMI (“CSI 330-a may include, for example, RI, PMI, and/or CQI for the selected TSs” – See [0069]; The channel state report includes a RI, PMI and CQI for the selected TSs/UE groupings).

Claim 30 is rejected based on reasoning similar to Claim 27.

Regarding Claim 31, Sun in view of Xu teaches the method of Claim 1.  Sun further teaches receiving, from the first UE, the channel state report including the interference prediction information indicating at least a selected grouping from the list of potential groupings (“At block 540, the UE 115 may report partial or complete CSI for a subset of TSs of the TS sets. For example, the UE 115 may select one or more TSs from each TS set (e.g., TSs with the highest SNR, etc.) and report CSI for the selected TSs” – See [0090]; “At block 630, the eNB 105 may receive CSI for one or more TSs of the TS sets from the UEs 115 in the second feedback thread” – See [0099]; The base station receives the CSI report including a TS (grouping) with the highest CQI/SNR (interference prediction information) that is selected by the UE from the plurality of TSs (list of potential groupings)).

Claim 32 is rejected based on reasoning similar to Claim 31.

Claims 2, 3 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2016/0088646) in view of Xu et al. (US 2018/0316404) and further in view of Zheng et al. (US 2016/0112177).

Regarding Claim 2, Sun in view of Xu teaches the method of Claim 1.  Sun and Xu do not explicitly teach that the transmitting the one or more channel response reference signals comprises transmitting, to the first UE, the one or more channel response reference signals in a channel response measurement resource different from the set of one or more interference measurement resources; and the method further comprises: refraining, from transmitting a second reference signal in the set of one or more interference measurement resources; and the receiving the channel state report includes: receiving, from the first UE, the channel state report further based on the one or more channel response reference signals.
However, Zheng teaches transmitting, to the first UE, a one or more channel response reference signals in a channel response measurement resource different from the set of one or more interference measurement resources (“channel information measurement resource comprises at least time-frequency locations where non-zero power channel state information reference signals ( NZP-CSI-RS) are located” – See [0052]; The BS transmits, to the UE, a NZP-CSI-RS (one or more channel response reference signals) in a channel information measurement resource (channel response measurement resource) that is different from resources used for interference measurement);
refraining from transmitting a second reference signal in the set of one or more interference measurement resources (“Preferably, the interference measurement resource information received by the receiving module and sent by the other network nodes comprises: configuration information of time-frequency resource of the zero power channel state information reference signals (ZP-CSI-RS)” – See [0057]; The base station refrains from transmitting a second reference signal in the ZP-CSI-RS resources which are used for interference measurement); and
the receiving the channel state report includes: receiving, from the first UE, the channel state report further based on the one or more channel response reference signals (“it calculates to obtain CQI.sub.1=P1/(I.sub.0+I.sub.2+I.sub.3), CQI.sub.2=P1/(I.sub.0+I.sub.2), and CQI.sub.3=P1/(I.sub.0+I.sub.3) and reports them to the base station” – See [0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to include transmitting, to the first UE, the one or more channel response reference signals in a channel response measurement resource different from the set of one or more interference measurement resources; and the method further comprises: refraining, from transmitting a second reference signal in the set of one or more interference measurement resources; and the receiving the channel state report includes: receiving, from the first UE, the channel state report further based on the one or more channel response reference signals.  Motivation for doing so would be to enable interference to be measured accurately (See Zheng, [0005]).

Regarding Claim 3, Sun in view of Xu and Zheng teaches the method of Claim 3.  Zheng further teaches transmitting, to the first UE, a non-zero power channel state information-reference signal (NZP-CSI-RS) in the channel response measurement resource (“channel information measurement resource comprises at least time-frequency locations where non-zero power channel state information reference signals (NZP-CSI-RS) are located” – See [0052]; A NZP-CSI-RS is transmitted to the UE at the configured time-frequency locations).

Claim 26 is rejected based on reasoning similar to Claim 2.

Claims 6, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2016/0088646) in view of Xu et al. (US 2018/0316404) and further in view of Koo et al. (US 2012/0329498).

Regarding Claim 6, Sun in view of Xu teaches the method of Claim 5.  Sun and Xu do not explicitly teach receiving, from the first UE, the channel state report including the interference prediction information indicating that the first predicted interference associated with the first interference measurement resource and the corresponding first PMI among the set of one or more interference measurement resources and corresponding PMIs provides a least amount of interference to the first UE.
However, Koo teaches receiving, from the first UE, the channel state report including the interference prediction information indicating that the first predicted interference associated with the first interference measurement resource and the corresponding first PMI among the set of one or more interference measurement resources and corresponding PMIs provides a least amount of interference to the first UE (“The best companion scheme is a scheme for enabling a UE to report a PMI with lowest interference to one or more neighboring cells so as to enable the cells to utilize the PMI such that inter-cell interference is reduced” – See [0070]; The UE reports an interference and corresponding first PMI that provides a least amount of interference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to include receiving, from the first UE, the channel state report including the interference prediction information indicating that the first predicted interference associated with the first interference measurement resource and the corresponding first PMI among the set of one or more interference measurement resources and corresponding PMIs provides a least amount of interference to the first UE.  Motivation for doing so would be to utilize a best companion scheme that reduces inter-cell interference and improves communication performance for UEs located at the cell edge (See Koo, [0070]).  

Claim 18 is rejected based on reasoning similar to Claim 6.

Regarding Claim 19, Sun in view of Xu and Koo teaches the method of Claim 18.  Koo further teaches selecting the first interference measurement resource from among the set of one or more interference measurement resources based on the first predicted interference associated with the first interference measurement resource and the first PMI having a lesser amount of interference to the UE than a second predicted interference associated with a second interference measurement resource of the set of one or more interference measurement resources and a corresponding second PMI (“The best companion scheme is a scheme for enabling a UE to report a PMI with lowest interference to one or more neighboring cells so as to enable the cells to utilize the PMI such that inter-cell interference is reduced” – See [0070]; The UE utilizes/selects a first interference measurement resource based on the PMI having a lowest amount of interference compared to a second interference measurement resource/PMI).

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2016/0088646) in view of Xu et al. (US 2018/0316404) and further in view of Bai et al. (US 2020/0028652).

Regarding Claim 11, Sun in view of Xu teaches the method of Claim 1.  Sun further teaches that the transmitting the channel state report configuration includes: transmitting, to the first UE, the channel state report configuration via medium access control (MAC) signaling (“The eNB 105 may send the TS sets in control information (e.g., DCI, MAC control elements, etc.)” – See [0098]).
Sun and Xu do not explicitly teach that the receiving the channel state report includes: receiving, from the first UE, the channel state report via medium access control (MAC) signaling.
However, Bai teaches receiving, from the first UE, the channel state report via medium access control (MAC) signaling (“the CSI report received at 1506 may comprise a MAC-CE” – See [0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to include receiving, from the first UE, the channel state report via medium access control (MAC) signaling.  Motivation for doing so would be provide efficient usage of wireless resources and reduce battery consumption by the UE (See Bai, [0072]).

Claim 23 is rejected based on reasoning similar to Claim 11.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2016/0088646) in view of Xu et al. (US 2018/0316404) and further in view of Frederiksen et al. (US 2008/0004030).

Regarding Claim 12, Sun in view of Xu teaches the method of Claim 1.  Sun and Xu do not explicitly teach receiving, from the first UE, the channel state report including a timestamp.
However, Frederiksen teaches receiving, from the first UE, the channel state report including a timestamp (“As CQI reports made by a user terminal, such as a UE, are time stamped in a sense that they correspond to a given reference period, the Node B is able to determine what time instant in the past the given CQI report corresponds to” – See [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to include receiving, from the first UE, the channel state report including a timestamp.  Motivation for doing so would be to enable the base station/network entity to determine what time instant the channel state report corresponds to (See Frederiksen, [0009]).

Claim 24 is rejected based on reasoning similar to Claim 12.

Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2016/0088646) in view of Xu et al. (US 2018/0316404) and further in view of Iyer et al. (US 2019/0261380).

Regarding Claim 14, Sun in view of Xu teaches the method of Claim 13.  Sun further teaches determining the interference prediction information based on the precoding information (“because the TSs represented by the CSI feedback from UEs 115-a and 115-b are combinable, the eNB 105-a may be able to schedule UEs 115-a and 115-b according to their CSI feedback with resulting SNRs at the UEs 115-a and 115-b that are predicted by the CSI feedback. That is, the CSI feedback accurately predicts SNR for transmissions to UEs 115-a and 115-b using precoding matrix A … the SNR feedback (e.g., CQI) from UE 115-a for the TS selected by UE 115-a will accurately reflect the interference seen by the presence of the other spatial layer transmitted according to the TS selected by UE 115-b” – See [0055]; The SNR/interference prediction is based on precoding information (e.g., a specific precoding matrix)).
  Sun and Xu do not explicitly teach receiving, from the network entity, the one or more channel response signals in a channel measurement resource different from the set of one or more interference measurement resources; determining a channel response based on the one or more channel response reference signals; and determining the interference prediction information based on the set of one or more interference measurement resources and the determined channel response.
However, Iyer teaches receiving, from the network entity, the one or more channel response reference signals in a channel measurement resource different from the set of one or more interference measurement resources (“Based on the CSI-RS and CSI-ICM configurations, the UE measures the desired channel and interference channel” – See [0261]; The UE receives the CSI-RS in the CSI-RS resources which are different from the CSI-ICM (interference measurement) resources);
determining a channel response based on the one or more channel response reference signals (“Channel State Information Reference Signals (CSI-RS): CSI-RS are intended to be used by UEs to acquire CSI for channel-dependent scheduling, link adaptation and multi-antenna transmissions” – See [0144]; The CSI-RS (first reference signal) is used to determine channel state/response); and
determining the interference prediction information based on the set of one or more interference measurement resources and the determined channel response (“2. Based on the CSI-RS and CSI-ICM configurations, the UE measures the desired channel and interference channel. 3. The UE transmits the CSI and CSI-ICM feedbacks to NR node, where the feedbacks could be implicit, explicit or a combination of implicit and explicit feedbacks” – See [0261]-[0262]; The UE determines interference prediction information based on the interference measurement resources and the determined channel response and transmits it as feedback to the base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to include receiving, from the network entity, the one or more channel response signals in a channel measurement resource different from the set of one or more interference measurement resources; determining a channel response based on the one or more channel response reference signals; and determining the interference prediction information based on the set of one or more interference measurement resources and the determined channel response.  Motivation for doing so would be to provide a group based interference measurement that groups UEs with similar interference hypotheses which can reduce overhead (See Iyer, [0058] and [0252])

Claim 29 is rejected based on reasoning similar to Claim 14.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2016/0088646) in view of Iyer et al. (US 2019/0261380) and further in view of Zheng et al. (US 2016/0112177).

Regarding Claim 15, Sun in view of Iyer teaches the method of Claim 14.  Sun and Iyer do not explicitly teach that the receiving the one or more channel response reference signals includes: receiving, from the network entity, a non-zero power channel state information-reference signal (NZP-CSI-RS) in the channel measurement resource.
However, Zheng teaches receiving, from the network entity, a non-zero power channel state information-reference signal (NZP-CSI-RS) in the channel measurement resource. (“channel information measurement resource comprises at least time-frequency locations where non-zero power channel state information reference signals (NZP-CSI-RS) are located” – See [0052]; “performing the NZP-CSI-RS measurement” – See [0098]; A NZP-CSI-RS is received/measured by the UE from the base station at the configured time-frequency locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to receive, from the network entity, a non-zero power channel state information-reference signal (NZP-CSI-RS) in the channel measurement resource.  Motivation for doing so would be to enable interference to be measured accurately (See Zheng, [0005]).

Response to Arguments
On pages 11-12 of the remarks, Applicant argues in substance that Iyer and Sun do not teach “transmitting, to the plurality of UEs, one or more channel response reference signals using a common pilot prior to precoding,” as recited in independent claims 1, 13, 25 and 28.  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Xu reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478